Case 6:21-cv-01010-PGB-LRH Document1 Filed 06/14/21 Page 1 of 7 PagelD 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

Or

Andrew K. O'Hazo

lando Division

CaseNo.  W2l-cv- 1oto-PG%- C24

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)
aye

Lloyd J. Austin III, Secretary, Department of Defense

[-] No

Jury Trial: (check one) Yes

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee ees ee es eee

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

IL The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County

Andrew K. O'Hazo
145 Dorset Lane
Satellite Beach, Brevard County

 

State and Zip Code

FL 32937

 

Telephone Number

321-586-945]

 

E-mail Address

andyohazo@gmail.com

 

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (i/known). Attach additional pages if needed.

Page | of 7
Case 6:21-cv-01010-PGB-LRH Document1 Filed 06/14/21 Page 2 of 7 PagelD 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

Name Lloyd J. Austin III

Job or Title (if known) Secretary, Department of Defense
Street Address 1000 Defense Pentagon

City and County Washington

State and Zip Code DC 20301-1000

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4
Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 7
Case 6:21-cv-01010-PGB-LRH Document1 Filed 06/14/21 Page 3 of 7 PagelD 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name Defense Contract Audit Agency
Street Address 6767 N. Wickham Road, suite 507
City and County Melbourne
State and Zip Code FL 32940
Telephone Number 571-448-2191

Il. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

xX

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Page 3 of 7
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Il.

Case 6:21-cv-01010-PGB-LRH Document1 Filed 06/14/21 Page 4 of 7 PagelD 4

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

KkKMKMOXKX SM

Other acts (specify): Harassment

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

Various dates from July 17, 2017 up to and including September 23,2018

 

 

 

 

C. I believe that defendant(s) (check one):
X] is/are still committing these acts against me.
C] is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race
color
gender/sex
religion

 

national origin

 

age (year of birth) 1948 (only when asserting a claim of age discrimination.)

OWOOWOO

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 7
Case 6:21-cv-01010-PGB-LRH Document1 Filed 06/14/21 Page 5 of 7 PagelID 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

This Case Number DCAA CE20-006 was separated from Case DCAA CE20-003 and dismissed by
DCAA-EEO. The facts of the separated case are as follows;

CLAIM: Between January 15, 2020 and February 13, 2020, I learned | was discriminated against based
on age (DOB: 1948), sex (Male) and reprisal for EEO activity when on September 23, 2019, you were
constructively discharged by Ms. Angela Moomand, Regional Special Programs Manager.

On May 12, 2020, Aggrieved requested to add claims. Aggrieved was interviewed on May 12, 2020, and
he stated the following in substance: He alleges he was subjected to discrimination, harassment (non-
sexual) and a hostile work environment based on his age (71 years old, DOB: July 10, 1948), sex (male),
and reprisal (Prior EEO activity-Case Number: E13-007, October 2013) when: Claim 20: On an
unspecified date in October 2017 and continuing until September 23, 2019, he was prohibited from
submitting requests to the Information Technology (IT) Help Desk. He states in October 2017, the
Melbourne office migrated to Windows 10 and he began to experience problems with his computer. He
states he informed Supervisory Auditors Donald Marn, Allison Adams and Norman Schwartz about his
computer issues and they all ignored him, and at times commented that no one else was having computer
problems. He states Supervisory 6Andrew O’Hazo CASE NUMBER: DCAA-CASE-C20-003 Page No:
7 Auditor Schwartz instructed him not to submit help request tickets to IT. Aggrieved states his
computer issues continued until his last day of work, September 23, 2019. Claim 21: On unspecified
dates in October 2017, Supervisory Auditor Donald Marn attempted to bully him to retire. He states on
unspecified dates in October 2017, Supervisory Auditor Marn told him that he should consider retiring
to avoid being rated as “Unacceptable” and being placed on a Performance Improvement Plan (PIP).
Claim 22: On an unspecified date in October 2018, Supervisory Auditor Allison Adams issued him an
interim rating of “Unsuccessful.” He states Supervisory Auditor Adams gave him a rating of
“Unsuccessful” for the performance period of April 1, 2018 through August 31, 2018. He states the
rating is unwarranted and that while under her temporary supervision, she micro-managed him, made
derogatory remarks about his performance, gave him inappropriate guidance, and told him that at a later
date he was going to be placed on a PIP. Claim 23: On an unspecified date in December 2018,
Supervisory Auditor Swartz assigned him to an undesirable cubicle. He states cubicle hoteling is the
practice in the Melbourne office, therefore cubicles are not assigned. He states he always chose a cubicle
on the right side of the building because the left side of the building is always extremely hot, commonly
reaching temperatures in the high 80’s. He states on an unspecified date in December 2018, Supervisory
Auditor Schwartz permanently assigned him to a cubicle on the left side of the building. Aggrieved
states he objected to the cubicle assignment, but Supervisory Auditor Swartz would not allow him to
move to a cubicle on the right side. Claim 24: On January 10, 2019, Branch Manager Michelle Ramsey
placed him on a Performance Improvement Plan (PIP). He states when on January 10, 2019, Branch
Manager Ramsey placed him on the PIP, she advised him that he was subject to removal from Federal
service if he failed to successfully complete the PIP. Claim 25: On June 27, 2019, Supervisory Auditor
Candace Breeden deemed his PIP performance as “Unacceptable.” He states his 90-day PIP was
administered by Supervisory Auditor Candace Breeden. He states Supervisory Auditor Breeden did not
assist him to perform successfully during the PIP. He states Supervisory Auditor gave him conflicting
instructions and wrong instructions when she told him to utilize comments and notes in lieu of the PSSC
format as stated in the CAM 4-403. He states she also failed to give him timely feedback. 7Andrew
O’Hazo CASE NUMBER: DCAA-CASE-C20-003 Page No: 8 Claim 26: On July 29, 2019, he was
issued a Proposal to Remove by Branch Manager Ramsey. He states the July 29, 2019, Proposal to
Remove from Branch Manager Ramsey is based on Supervisory Auditor Breeden’s rating of
“Unacceptable.” Aggrieved states this action is not based in truth because his performance was “Fully
Successful” during the PIP. Claim 27: On September 23, 2019, he was constructively discharged by
Regional Special Programs Manager Angela Moomand. He states he provided deciding official, Angela
Moomand, with a detailed written response to Branch Manager Ramsey’s Notice of Proposal to
Remove. He states Ms. Moomand obviously ignored the facts of his “Fully Successful” performance
because she decided against him and on September 23, 2019, she issued a Decision to Remove, effective
September 23, 2019, for Unacceptable Performance. He states Ms. Moomand offered him resignation in
lieu of termination, he accepted the offer of resignation and they both signed an Agreement on
September 23, 2019. He states on September 30, 2019, he sent Human Resources an email retracting the

 

Page 5 of 7
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Case 6:21-cv-01010-PGB-LRH Document1 Filed 06/14/21 Page 6 of 7 PagelD 6

 

 

 

 

 

agreement as of September 26, 2019. Claim 28: On September 23, 2019, Human Resources created a
Standard Form 50-B reflecting Removal instead of Retirement. He states on September 23, 2019, he
chose retirement as opposed to resigning and he completed and submitted his retirement package to
Human Resources. He states Human Resources provide him with a Standard Form 50-B, Notification of
Personnel Action indicating removal effective September 23, 2019. He states as of December 13, 2019,
Human Resources had not provided him with a SF 50-B reflecting retirement. He states the current SF
50 reflecting removal creates an obstruction to applying for positions advertised on USAJOBS. Claim
29. On January 31, 2020, Regional Director Diana Graff issued an unfavorable response to the Step 3
Grievance filed on his behalf by the Union. He states on December 13, 2019, his union filed a grievance
with Regional Director Graff regarding the September 23, 2019, Removal for Unacceptable
Performance, and various other employment matters. He states on January 31, 2020, Regional Director
Graff issued a decision to deny the grievance and the requested remedies.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

February 14,2020

B. The Equal Employment Opportunity Commission (check one):
C) has not issued a Notice of Right to Sue letter.
x) issued a Notice of Right to Sue letter, which I received on (date) 3/15/2021

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

xX 60 days or more have elapsed.
C] less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 6 of 7
Case 6:21-cv-01010-PGB-LRH Document1 Filed 06/14/21 Page 7 of 7 PagelD 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Aggrieved wants to be returned to the Agency as a GS-13 Supervisory Auditor at a location in Florida within a
comfortable commuting distance of his residence. Aggrieved is also asking for back pay and associated benefits
from Januaryy1, 2018 to the present date.

 

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

] agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 6/14/2021

My
Signature of Plaintiff Andherr K. b Har
Printed Name of Plaintiff Andrew K. O'Hazo

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 7 of 7
